DETAILED ACTION
Claims 1 – 15 have been presented for examination.
This office action is in response to submission of the application on 09/05/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: there appear to be minor typographical errors in Paragraph 47 “For instance, is a sensor”, and Paragraph 49 “With a single-agent functional test, stem-under-test behavior”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. “Collaborative Autonomy for Manned/Unmanned Teams” (henceforth “Jameson”) in view of Wooldridge, M. “Multiagent Systems”, Chapter 1 (henceforth “Wooldridge”).  Jameson and Wooldridge are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 1, Jameson teaches a system for simulation environment creation, comprising:
a system controller; and a functional agent coupled to and executed by the system controller to: (Jameson Figure 3 and Page 8, Right pre-configured intelligent agents are combined with situational awareness and collaboration is implemented by a resource meta-controller 
    PNG
    media_image1.png
    652
    926
    media_image1.png
    Greyscale
)
create a simulation environment based on input comprising real user data and sensor data continuously received from a plurality of sources; (Jameson Page 9 – 10 an integrated simulation comprising simulated aircraft and integrated with human inputs was executed (a simulation environment based on real user data) “The MUM Demonstration created a high fidelity simulation-driven test bed to develop and evolve MUM concepts and to mature the autonomy and collaborative technology … The MUM Teaming demonstration contained a team of simulated rotary wing vehicles … The system explored key aspects of the HMI solution”, and Figure 3 simulated agents are combined with situational awareness and collaboration 
    PNG
    media_image2.png
    658
    927
    media_image2.png
    Greyscale
, and Figure 6 situational awareness comprises integrating real-time sensor data (simulation environment based on sensor data continuously received from sensors) 
    PNG
    media_image3.png
    712
    983
    media_image3.png
    Greyscale
)
perform tests within the simulation environment; and continuously verify results of the tests (Jameson Page 9, Left the Manned/Unmanned Teaming Demonstration is a testbed for the human users to assess the technical feasibility of the system design features)

Jameson does not appear to explicitly disclose: continuously react to events occurring during the tests within the simulation environment.

However Wooldridge teaches:
continuously react to events occurring within the simulation environment (Wooldridge Page 33 the agent adapts to any events/inputs which would change how it reaches its goal “in domains that are too complex for an agent to observe completely, that are multiagent … That is, it must be responsive to events that occur in its environment, where these events affect either the agent's goals or the assumptions which underpin the procedures that the agent is executing in order to achieve its goals”)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents disclosed by Jameson with the agents embedded in an event loop disclosed by Wooldridge.  One of ordinary skill in the art would have been motivated to make this modification in order to better equip the agents to function in their environment (Wooldridge: Page 1 “Agents that must operate robustly in rapidly changing, unpredictable , or open environments , where there is a significant possibility that actions can fail are known as intelligent agents , or sometimes autonomous agents.”).

With regard to claim 5, Jameson in view of Wooldridge teaches all the elements of the parent claim 1, and further teaches: 
wherein the functional agent comprises particular 
action conditions, script actions, and (Wooldridge Page 50 the actions depend on the behaviors based on the sensor inputs (action conditions) as determined by an action function algorithm (script actions) “The decision function is realized through a set of behaviors, together with an inhibition relation holding between these behaviors. A behavior is a pair (c,a) .. condition … an action” 
    PNG
    media_image4.png
    300
    604
    media_image4.png
    Greyscale
, and Figure 1.5 the actions are directly based on sensor inputs 
    PNG
    media_image5.png
    633
    408
    media_image5.png
    Greyscale
)
visual actions (Jameson Figure 4 shows a helicopter agent performing a visual action on a tank agent 
    PNG
    media_image6.png
    284
    283
    media_image6.png
    Greyscale
, and Page 7, Left and Figure 6 movement of tank agents and an associated images are shown on a Common Relevant Operational Picture “Level 2 Situation Assessment consists of evaluating the fused track picture in the CROP to assess friendly and threat sensor coverage and intervisibility” 
    PNG
    media_image7.png
    466
    195
    media_image7.png
    Greyscale
)

With regard to claim 6
an internal data store coupled to the functional agent (Wooldridge Figure 1.3 each agent can store their internal state in a database 
    PNG
    media_image8.png
    241
    389
    media_image8.png
    Greyscale
)

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson in view of Wooldridge, and further in view of Goldstein et al. (US 2002/0198984) (henceforth “Goldstein (984)”).  Jameson, Wooldrige and Goldstein (984) are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 2, Jameson in view of Wooldridge teaches all the elements of the parent claim 1, and does not appear to explicitly disclose:

However Goldstein (984) teaches:
a system under test with functional testing with load conditions, wherein the system under test is executed by a system controller (Goldstein (984) Paragraph 73 - 75 the system under test is loaded with simulated user loading conditions (testing with load conditions) by a controller (executed by a system controller) and the performance is monitored (functional testing))
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents disclosed by Jameson in view of Wooldridge with agent-based testing of a computing system disclosed by Goldstein (984).  One One of ordinary skill in the art would have been motivated to make this modification in order to conduct a more complete and/or useful test of a computing system (Goldstein (984) Paragraph 8).

With regard to claim 3, Jameson in view of Wooldridge teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the system controller executes a particular configuration of events in the system and verifies a particular result in the system in response to the particular configuration of events.

However Goldstein (984) teaches:
a controller executes a particular configuration of events in the system and verifies a particular result in the system in response to the particular configuration of events (Goldstein (984) Paragraph 73 - 75 the system under test is exposed to simulated user transactions by a controller configured agent component (controller executes a particular configuration of events in the system), and then the performance is monitored (verifies a particular result in response to the event configuration))
(Goldstein (984) Paragraph 8).

Claims 4 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson in view of Wooldridge, and further in view of Hall et al. “Deployment of Agent Technology in Industrial Applications” (henceforth “Hall”).  Jameson, Wooldrige and Hall are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 7, Jamseon teaches a system for simulation environment creation, comprising:
a plurality of functional agents coupled to the repository and executed by a system controller to: (Jameson Figure 3 and Page 8, Right pre-configured intelligent agents are combined with situational awareness and collaboration is implemented by a resource meta-controller 
    PNG
    media_image1.png
    652
    926
    media_image1.png
    Greyscale
)
continuously receive input data including real user data and sensor data; (Jameson Page 4, Right and Figure 4 and Page 9, Left the collaboration comprises sharing information from a human in the loop (continuously receive input data including real user data), and is implemented in a software platform with a human machine interface 
    PNG
    media_image9.png
    580
    905
    media_image9.png
    Greyscale
, and Figure 6 situational awareness comprises integrating sensor data (continuously receive input data including sensor data) 
    PNG
    media_image3.png
    712
    983
    media_image3.png
    Greyscale
)
create a simulation environment for testing applications using configured agents and based on the continuously received input data; and (Jameson Page 9 – 10 an integrated simulation comprising simulated aircraft and integrated with human inputs was executed “The MUM Demonstration created a high fidelity simulation-driven test bed to develop and evolve MUM concepts and to mature the autonomy and collaborative technology … The MUM Teaming demonstration contained a team of simulated rotary wing vehicles … The system explored key aspects of the HMI solution”)

Jameson does not appear to explicitly disclose: continuously check for fired events by the system controller within an event loop; a plurality of internal data stores coupled to the plurality of functional agents, such that each functional agent is coupled to a different internal data store; and that the created simulation environment is based on the fired events.

However Wooldridge teaches:
continuously check for fired events by the system controller within an event loop; and (Wooldridge Figure 1.1 sensor inputs are function call from the environment and arranged in a self-updating loop (continuously check for fired events within an event loop) 
    PNG
    media_image10.png
    251
    376
    media_image10.png
    Greyscale
, and Page 39, Top the sensor can comprise commands (by the system controller) “For a software agent, the sensors might be system commands that obtain information about the software environment”)
create a simulation environment for testing applications using functional agents and based on a continuously received input data and the fired events; and (Wooldridge Page 32, Top a plurality of agents can exist in the same environment, and Figure 1.1 each agent can continuously update itself and perform actions)
a plurality of internal data stores coupled to the plurality of functional agents, such that each functional agent is coupled to a different internal data store (Wooldridge Figure 1.3 each agent can store their internal state in a database 
    PNG
    media_image8.png
    241
    389
    media_image8.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents disclosed by Jameson with the agents embedded in an event loop disclosed by Wooldridge.  One of ordinary skill in the art would have been motivated to make this modification in order to better equip the agents to function in their environment (Wooldridge: Page 1 “Agents that must operate robustly in rapidly changing, unpredictable , or open environments , where there is a significant possibility that actions can fail are known as intelligent agents , or sometimes autonomous agents.”).

Jameson in view of Wooldridge does not appear to explicitly disclose: a repository comprising a plurality of functional agent templates, each of the plurality of functional agent templates to determine attributes and configurations of a plurality of functional agents; that the created simulation environment uses functional agent templates.


a repository comprising a plurality of functional agent templates, each of the plurality of functional agent templates to determine attributes and configurations of a plurality of functional agents; (Hall Page 2, Right and Figure 1 the agent template library defines respective low-level control and higher-level intelligent behavior 
    PNG
    media_image11.png
    260
    607
    media_image11.png
    Greyscale
)
create a simulation environment for testing applications using the functional agent templates (Hall Page 4 the agents are configured using programming languages, and subsequently used in a Manufacturing Agent Simulation Tool)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents disclosed by Jameson in view of Wooldridge with the agent template libraries utilized in an agent-based simulation disclosed by Hall.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily configure the agents (Hall Page 4, Left “The user will program agents via the DE (see Section 2), allowing a simplified programming process”).

With regard to claim 4, Jameson in view of Wooldridge teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: a repository of functional agent templates, the templates to determine attributes and configurations of the functional agent.

However Hall teaches:
a repository of functional agent templates, the templates to determine attributes and configurations of the functional agent (Hall Page 2, Right and Figure 1 the agent template library defines respective low-level control and higher-level intelligent behavior 
    PNG
    media_image11.png
    260
    607
    media_image11.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents disclosed by Jameson in view of Wooldridge with the agent template libraries utilized in an agent-based simulation disclosed by Hall.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily configure the agents (Hall Page 4, Left “The user will program agents via the DE (see Section 2), allowing a simplified programming process”).

With regard to claim 8, Jameson in view of Wooldridge, and further in view of Hall teaches all the elements of the parent claim 7, and further teaches the plurality of functional agents executed by the system controller to
continuously update the simulation environment in response to the continuously received input data and the newly fired events (Wooldridge Page 29 and Figure 1.1 “In this diagram , we can see the action output generated by the agent in order to affect its environment” 
    PNG
    media_image10.png
    251
    376
    media_image10.png
    Greyscale
)

With regard to claim 9, Jameson in view of Wooldridge, and further in view of Hall teaches all the elements of the parent claim 7, and further teaches the plurality of functional agents executed by the system controller to:
react to an event fired during simulation; and react to conditions imposed by the system controller (Wooldridge Page 33 the agent adapts to any events/inputs which would change how it reaches its goal “in domains that are too complex for an agent to observe completely, that are multiagent … That is, it must be responsive to events that occur in its environment, where these events affect either the agent's goals or the assumptions which underpin the procedures that the agent is executing in order to achieve its goals.”, and Page 39 the sensor inputs could comprise commands to obtain the relevant information (conditions imposed by a controller))

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jameson in view of Wooldridge, and further in view of Hall, and further in view of Tomson et al. “Simulating System of Systems using MACE” (henceforth “Tomson”).  Jameson, Wooldrige, Hall and Tomson are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 10, Jameson in view of Wooldridge, and further in view of Hall teaches all the elements of the parent claim 7, and further teaches:
an agent can be a controller (Wooldridge Page 31, Top “Any control system can be viewed as an agent”)

Jameson in view of Wooldridge, and further in view of Hall does not appear to explicitly disclose: the plurality of functional agents executed by the system controller to execute actions for subscribed events within the fired events.

However Tomson teaches: a plurality of functional agents to
execute actions for subscribed events within fired events (Tomson Figure 1 a consumer can selectively subscribe to receive events from the producer of the events 
    PNG
    media_image12.png
    165
    607
    media_image12.png
    Greyscale
, and Page 160, Left the subscribed can be sensor inputs)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents from templates disclosed by Jameson in view of Wooldridge, and further in view of Hall with the middleware allowing an agent to subscribe to events from another agent disclosed by Tomson.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate communication between agents (Tomson Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jameson in view of Wooldridge, and further in view of Hall, and further in view of Maturana et al. “Methodologies and Tools for Intelligent Agents in Distributed Control” (henceforth “Maturana”).  Jameson, Wooldrige, Hall and Maturana are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 11, Jameson in view of Wooldridge, and further in view of Hall teaches all the elements of the parent claim 7, and does not appear to explicitly disclose: the plurality of functional agents executed by the system controller to manage access to the simulation environment.

However Maturana teaches:
a plurality of functional agents to manage access to a simulation environment (Maturana Figure 1 agent 1 manages access to message A by other agents 
    PNG
    media_image13.png
    488
    313
    media_image13.png
    Greyscale
, and Page 47, Left the messages can come from a simulated system, therefore the messages are from a simulation environment)
It would have been obvious to one of ordinary skill in the art to combine the collaborative simulation platform comprising intelligent agents from templates disclosed by Jameson in view of Wooldridge, and further in view of Hall with the middleware allowing an agent to subscribe to events from another agent disclosed by Tomson.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate communication between agents (Tomson Abstract).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gietelink et al. “Development of advanced driver assistance systems with vehicle hardware-in-the-loop simulations” (henceforth “Gietelink (Development)“) in view of Reymond et al. “Validation of Renault’s dynamic simulator for Adaptive Cruise Control experiments” (henceforth “Reymond”).  Gietelink (Development) and Reymond are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 12, Gietelink (Development) teaches a method for simulation environment creation, comprising:
capturing a plurality of behaviors of a system; creating a simulation environment for the system based on the captured behaviors; (Gietelink (Development) Figure 4 a vehicle and associated sensors are simulated in an environment 
    PNG
    media_image14.png
    427
    804
    media_image14.png
    Greyscale
, and Figure 6 the vehicle objects rely on dynamic models of the vehicle (based on the captured behaviors) 
    PNG
    media_image15.png
    361
    793
    media_image15.png
    Greyscale
)
diagnosing the plurality of behaviors within the simulation environment; (Gietelink (Development) Figure 3 individual models or the system can be verified/validated using software/models 
    PNG
    media_image16.png
    534
    827
    media_image16.png
    Greyscale
)

Gietelink (Development) does not appear to explicitly disclose: determining an experienced behavior of the system based on the diagnoses within the simulation environment; and verifying the experienced behavior.

However Reymond teaches:
determining an experienced behavior of the system (Reymond Page 3 a human can experience driving in a simulated environment 
    PNG
    media_image17.png
    395
    393
    media_image17.png
    Greyscale
)
based on diagnoses within a simulation environment; and (Reymond Page 9 the simulations are carried out to study the design of a driver assistance function “The tests carried out on the driving simulator enable not only to tune and make the ACC system reliable, but also to assess the ergonomics of the instrumentation panel”)
verifying the experienced behavior (Reymond Page 10, Middle the experience of the driver is directly evaluated and used to improve the ACC design (i.e. verifying whether the experience is positive) “Then, while experimenting the different ACC scenarios, the subjects were interviewed to get their direct impressions concerning the ACC dynamic behavior. The subjects were systematically video recorded so that their reactions could be viewed afterwards.”)
It would have been obvious to one of ordinary skill in the art to combine the multi-agent real-time simulator disclosed by Gietelink (Development) with the human-in-the-loop driving simulator disclosed by Reymond.  One of ordinary skill in the art would have been motivated to make this modification in order to aid in a vehicle design (Reymond Page 10, Middle).

With regard to claim 14, Gietelink (Development) in view of Reymond teaches all the elements of the parent claim 12, and further teaches:
continuously interacting with the system, wherein the system is a system under test (Reymond Page 9 the human can continuously interact with the acquisition interface while testing a driver assistance function 
    PNG
    media_image18.png
    416
    783
    media_image18.png
    Greyscale
)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gietelink (Development) in view of Reymond, and further in view of Abbas et al. “COMBINED CAR-FOLLOWING AND UNSAFE EVENT TRAJECTORY SIMULATION USING AGENT BASED MODELING TECHNIQUES” (henceforth “Abbas (Combined)”).  Gietelink (Development), Reymond and Abbas (Combined) are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 13, Gietelink (Development) in view of Reymond teaches all the elements of the parent claim 12, and further teaches wherein creating the simulation environment comprises iteratively:
simulating system behavior; (Gietelink (Development) Figure 6 the multi-agent real-time simulator keeps all the objects synchronized (i.e. arrows in both directions to virtual world, and a larger overall loop with the moving base and chassis dyno 
    PNG
    media_image15.png
    361
    793
    media_image15.png
    Greyscale
)
simulating sensor behavior (Gietelink (Development) Figure 4 simulated sensors in a simulated environment comprising vehicle objects)

Gietelink (Development) in view of Reymond does not appear to explicitly disclose: wherein creating the simulation environment comprises iteratively simulating real user behavior.

However Abbas (Combined) teaches:
iteratively simulating real user behavior (Abbas (Combined) Figure 1 an agent is iteratively trained on naturalistic data from a driver 
    PNG
    media_image19.png
    469
    441
    media_image19.png
    Greyscale
)
(Abbas (Combined) Page 9 “It could also enable future research to develop new traffic simulation models that accurately model driver behavior during incidents and other complex traffic situations”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gietelink (Development) in view of Reymond, and further in view of Fernandez-Isabel et al. “Analysis of Intelligent Transportation Systems Using Model-Driven Simulations” (henceforth “Fernandez-Isabel”).  Gietelink (Development), Reymond and Fernandez-Isabel are analogous art since they are in the same field of functional agents, and since they solve the same problem of creating a simulation environment comprising one or more functional agents.

With regard to claim 15, Gietelink (Development) in view of Reymond teaches all the elements of the parent claim 12, and further teaches wherein diagnosing the plurality of behaviors comprises:
continuously receiving input data from a plurality of sources; (Gietelink (Development) Figure 4 and Page 7 a plurality of sensors continuously provide input data “The environment sensors that are used in ADASs (radar, laser, vision), collect relative position data in the absolute traffic environment.”)

Gietelink (Development) in view of Reymond does not appear to explicitly disclose: reacting to events triggered within the simulation environment based on the continuously received input data; and diagnosing the plurality of behaviors based on the reactions.

However Fernandez-Isabel teaches:
reacting to events triggered within the simulation environment based on sensor inputs; and (Fernandez-Isabel Page 14137, Top tasks can be executed based on sensor events from the environment)
diagnosing the plurality of behaviors based on the reactions. (Fernandez-Isabel 14136, Bottom the simulation environment is used for validation and testing of the modeled component responses)
It would have been obvious to one of ordinary skill in the art to combine the multi-agent real-time simulator disclosed by Gietelink (Development) in view of Reymond with agents reacting to events and performing further analysis/validation disclosed by Fernandez-Isabel.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the cost of analyzing/testing autonomous vehicle systems and help mitigate the complexity of simulating these systems (Fernandez-Isabel Page 14136, Bottom).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Slavin (US 2014/0278052) teaches a lane-level traffic simulator 
Anderson (US 2011/0021263) teaches tasks which depend on events
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129